Case 1:19-cv-11046-MKV Document 21 Filed 03/09/20 Page 1 of 1

LEONARD ZACK & ASSOCIATES

505 PARK AVENUE 18'4 FLOOR
NEW YORK, N.Y. 10022
leonardzack@lzack.com

LEONARD ZACK 212-754-4050- Telephone

212-202-4006- Facsimile

March 9, 2020

The Honorable Mary Kay Vyskocil
USDC/SDNY

500 Pearl Street

New York, N.Y.

Re: Williams v. African Planning Commission, Inc.
Index No.: 1:19-cv-11046-MKV

Dear Judge Vyskocil:

I discontinued voluntarily, after consulting with my client, and reviewing
the discovery of the documents of the defendant, which clearly showed Gail
Williams was paid for all the time she worked, myxclient agreed she had no
proof to the contrary and thus it became necessary to discontinue the claim.
Thank you. é

  

Very try yo
